Title: To James Madison from George W. Erving, 6 February 1804
From: Erving, George W.
To: Madison, James



(No. 30)
Sir
American Consulate London February 6th. 1804.

By the Monsoon Captn. Nickerson I send to the care of the collector of Baltimore and directed to you, one large Chest containing West Florida papers & one deal box contents unknown.
These were left in my care by Mr. King with his request that they shoud be transmitted to you; No opportunity offering for Alexandria ’till we heard of Mr Monroe’s appointment to this Court, I judged it expedient to keep them ’till his arrival lest possibly he might chuse to examine the Chest and some documents might be found useful to our affairs in Europe. Mr. Monroe declined however to open it, & no proper opportunity of shipping it has since offered ’till the present for Baltimore; no opportunity fore Alexandria is likely to occur for a long time. On the 4th. Inst. by Mr. Monroes consent and recommendation I opened the Chest and made a very hasty inventory of its contents. Copy of the inventory, my letter to Mr. Monroe his Answer and the key of the chest I have herewith the honor to inclose. With the most perfect respect and Consideration, Sir Your very Obedt. Servt.
George W Erving
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 9). RC in a clerk’s hand, signed by Erving. For enclosures, see n. 2.



   
   For King’s acquisition of British papers regarding West Florida, see King to JM, 10 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:588 and n. 2).



   
   Erving enclosed copies of Erving to Monroe, 3 Feb. 1804 (1 p.), suggesting that among the Louisiana papers in his possession there might be some that would be “particularly interesting or necessary to any negotiation” with Great Britain and asking whether Monroe wished to look through them, and Monroe to Erving, 3 Feb. 1804 (2 pp.; docketed by Wagner as received in Erving’s 6 Feb. 1804 dispatch), responding that the documents could be helpful only if they showed whether West Florida was part of Louisiana; believing that they did not, he suggested that Erving and a clerk inspect them, compile a list in case the documents should be lost at sea, and show him any papers that looked useful. Erving also enclosed a 4 Feb. 1804 inventory of the contents of the chest (3 pp.; docketed by Wagner as received in Erving’s 6 Feb. 1804 dispatch), which included official papers, record books, and registers for land grants, warrants, and other business.


